 

 

USDC-SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 7. / 3 / IO

 

 

 

 

 

JOSEPH GUGLIELMO, on behalf of himself
and all other persons similarly situated,

20-CV-00828 (RA)
Plaintiff,
ORDER

Vv.

URBAN REMEDY, INC.,

Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

This case has been assigned to me for all purposes. It is hereby:

ORDERED that, within thirty (30) days of service of the summons and complaint, the
parties must meet and confer for at least one hour in a good-faith attempt to settle this action. To
the extent the parties are unable to settle the case themselves, they must also discuss whether
further settlement discussions through the district’s court-annexed mediation program or before a
magistrate judge would be productive at this time.

IT IS FURTHER ORDERED that within fifteen (15) additional days (i.e., within forty-
five (45) days of service of the summons and complaint), the parties must submit a joint letter
requesting that the Court either (1) refer the case to mediation or a magistrate judge (and indicate
a preference between the two options), or (2) schedule an initial status conference in the matter.

SO ORDERED.

Dated: February 3, 2020
New York, New York

 

Ronnie Abrams
United States District Judge

 
